DETAILED ACTION
This action is in response to an amendment filed 5/23/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 has an incorrect status identifier.  Claim 7 should be indicated as “Original” (or “Currently Amended” if applicable) and not “Withdrawn”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 13, and 18 of U.S. Patent No. 10,699,944 B2. 
Claim 1 of the instant application corresponds with claims 10, 13, and 18 of the ‘944 patent.
Claim 7 of the instant application corresponds with claim 10 of the ‘944 patent.
Claim 8 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 9 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 10 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 11 of the instant application generally corresponds with claims 10-11 of the ‘944 patent.  Yet claims 10-11 of the ‘944 patent do not disclose the phosphoric acid derivative gas is flowed at a rate between 1 sccm and 100 sccm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a phosphoric acid derivative gas flow rate between 1 sccm and 100 sccm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 12 of the instant application generally corresponds with claims 10-11 of the ‘944 patent.  Yet claims 10-11 of the ‘944 patent do not disclose the dry process is performed at a pressure of between 10 mTorr and 1 Torr.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a dry process pressure between 10 mTorr and 1 Torr, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 13 of the instant application generally corresponds with claims 10-11 of the ‘944 patent.  Yet claims 10-11 of the ‘944 patent do not disclose the dry process is performed at a temperature of between 20°C and 100°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a dry process temperature between 20°C and 100°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 14 of the instant application corresponds with claims 10-11 of the ‘944 patent.
Claim 15 of the instant application corresponds with claims 10, 13, and 18 of the ‘944 patent.
Claim 17 of the instant application corresponds with claims 10-11, 13, and 18 of the ‘944 patent.
Claim 18 of the instant application corresponds with claims 10-11, 13, and 18 of the ‘944 patent.
Claim 19 of the instant application generally corresponds with claims 10, 13, and 18 of the ‘944 patent.  Yet, claims 10, 13, and 18 do not disclose the aspect ratio of the opening is between 3 and 6.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an opening aspect ratio between 3 and 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, and 18 of U.S. Patent No. 10,699,944 B2 in view of Lee et al. (U.S. 2017/0005038 A1; “Lee”). 
Claim 20 of the instant application generally corresponds to claims 10, 13, and 18 of the ‘944 patent.  Yet, claims 10, 13, and 18 do not specify the dielectric treatment (replacing OH groups) to form a conductive contact is performed as part of a middle end of the line process.  However, Lee discloses forming a conductive contact as part of a middle end of the line process ([0023]).  This has the advantage of forming superior conductive contacts in the middle end of the line processes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 10, 13, and 18 with replacing the OH groups as part of a middle end of the line process, as taught by Lee, so as to form superior conductive contacts in the middle end of the line processes.

Response to Arguments
Examiner notes the double patenting rejections in this action are repeated from the previous Office Action (Non-Final Rejection, 12/7/21) because Applicant has not amended the claims to obviate the double patenting rejections nor submitted a terminal disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        
8/16/2022